Citation Nr: 0516328	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

  Entitlement to service connection for residuals of 
streptococcal infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 RO decision which denied 
the above claim.

The veteran provided testimony before the undersigned at a 
hearing at the San Antonio RO in February 2003.  A transcript 
of that hearing is of record.  


REMAND

For the following reasons, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

In October 2004, the Board requested a medical opinion 
regarding this case from an independent medical expert, which 
was subsequently received in December 2004.  In February 
2005, the veteran filed a statement indicating that he did 
not waive his right to have his case remanded to the Agency 
of Original Jurisdiction for initial review of the newly 
obtained medical opinion.  Accordingly, the Board must return 
this case to the RO for initial review of this evidence 
obtained by the Board. See 38 C.F.R. § 19.31

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should review all of the 
additional evidence that has been added 
to the claims folder since the October 
2002 supplemental statement of the case.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




